DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The Action is responsive to Applicant’s amendment, filed on August 11, 2021. 
3.	It is acknowledged that as a result of the amendment, Claims 5, 14, and 18 have been amended. 
4.	Claims 1-19 are pending. 

Response to Arguments
5.	Applicant’s arguments with respect to claims 1-19 have been considered but are not persuasive at least for the following reason: Applicant argues in substance that Cammert does not disclose the following limitations, the Examine respectfully submits that as interpreted and based on the limitations of the claim language Cammert discloses: A method for displaying data using temporal granularities, comprising: determining at least one first dataset of a plurality of datasets based on at least one temporal data requirement, (Par [0014], “Another aspect of certain example embodiments relates to allowing for the adjustment of already-initiated queries during runtime in order to help continuously or substantially continuously meet a user's requirements. In certain example embodiments, parameters of a query may be adapted dynamically, e.g., without the need to redeploy it. Adaptable parameters may in certain example instances be determined automatically from the original query” and Par [0037-that temporal window sizes should never exceed 24 hours, count based windows should never exceed 10,000 elements, etc. Inherent knowledge may include factors such as negative time entries being inadmissible, hours worked per day being within an acceptable sub-range of the 24 hour maximum period, etc.”) wherein the plurality of datasets is generated based on a data model, (Par [0064], “This selection may be based in part on heuristics, the assignment of weights and/or costs to a particular model, etc.”) wherein each of the plurality of datasets is generated based further on a distinct temporal granularity of a plurality of temporal granularities, (Par [0065], “A translator may be configured to generate a physical query plan or graph for executing the query, with the physical query plan providing access points for dynamically modifying the chosen parameters. These access points may be registered with the system in order to make them accessible to/from the GUI layer.”) wherein the distinct temporal granularity of each of the at least one first dataset meets at least one of the at least one temporal data requirement; and querying the determined at least one first dataset in order to obtain at least one query result. (Par [0086], “For example, at predetermined time intervals (e.g., every ten minutes), the time granularity of a query that was viewed most often during the last hour may be increased. The global monitoring may also be used for re-optimization and dynamic plan migration at at least one first dataset of a plurality of datasets based on at least one temporal data requirement” 
Cammert complies with the “at least one” on all the requirements included in the claim language, including “the runtime include window sizes (e.g., time intervals, counts, etc., in accordance with the example extension specified above), temporal granularity” and having the “temporal granularities”.
The Examiner suggests incorporating the specifics of the mentioned components in order to make the claim specific with respect to the "at least one”. The Examiner also invites the applicant to request an interview in order to discuss the mentioned issue, potential distinguishable subject matter, and any other potential uses in order to advance prosecution prior to issuing any additional action. In order to enhance compact prosecution and clarity of record. 
In view of the above, the Examiner contends that all limitations as recited in the claims have been addressed in this Action.           For the above reasons, the Examiner believes that the rejections of the last Office action were proper.

Claim Rejections - 35 USC § 112
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.


Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claim(s) 1-19 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by CAMMERT; Michael;   et al. (US 2012/0166421), hereinafter “Cammert”.
As per Claim 1, Cammert discloses:
A method for displaying data using temporal granularities, comprising: determining at least one first dataset of a plurality of datasets based on at least one temporal data requirement, (Par [0014], “Another aspect of certain example embodiments relates to allowing for the adjustment of already-initiated queries during runtime in order to help continuously or substantially continuously meet a user's requirements. In certain example embodiments, parameters of a query may be adapted that temporal window sizes should never exceed 24 hours, count based windows should never exceed 10,000 elements, etc. Inherent knowledge may include factors such as negative time entries being inadmissible, hours worked per day being within an acceptable sub-range of the 24 hour maximum period, etc.”)
wherein the plurality of datasets is generated based on a data model, (Par [0064], “This selection may be based in part on heuristics, the assignment of weights and/or costs to a particular model, etc.”)
wherein each of the plurality of datasets is generated based further on a distinct temporal granularity of a plurality of temporal granularities, (Par [0065], “A translator may be configured to generate a physical query plan or graph for executing the query, with the physical query plan providing access points for dynamically modifying the chosen parameters. These access points may be registered with the system in order to make them accessible to/from the GUI layer.”)
wherein the distinct temporal granularity of each of the at least one first dataset meets at least one of the at least one temporal data requirement; and querying the determined at least one first dataset in order to obtain at least one query result. (Par [0086], “For example, at predetermined time intervals (e.g., every ten minutes), the time granularity of a query that was viewed most often during the last hour may be increased. The global monitoring may also be used for re-optimization and dynamic plan migration at runtime.”).

As per Claim 2, the rejection of claim 1 is incorporated and Cammert further discloses:
wherein the at least one temporal data requirement is determined based on a request from a user device, further comprising: sending graphical user interface content to the user device based on the at least one query result. (Par [0013]. “In certain example embodiments, the results of the queries are presented in a graphical user interface (GUI) manipulable by a user, where such manipulations may (1) provide an indication as to whether and which parameters may be of interest, (2) enable query customization based on such parameters, and/or (3) affect the execution of the queries” and Figure 8).

As per Claim 3, the rejection of claim 2 is incorporated and Cammert further discloses:
wherein the at least one query result includes a plurality of query results, wherein each query result has a temporal resolution, wherein the plurality of query results is sent to the user device sequentially in increasing temporal resolution. (Par [0037], “…temporal granularity (e.g., consider value changes only with respect to a temporal resolution of X seconds/minutes/hours/etc.; consider value changes only with respect to a temporal resolution of X seconds/minutes/hours/etc. for data set Y, every M seconds/minutes/hours/etc. for data set N, etc.), diversity of grouping, join selectivity 

As per Claim 4, the rejection of claim 3 is incorporated and Cammert further discloses: wherein the temporal resolution of each query result is defined with respect to the temporal granularity of the respective dataset queried to obtain the query result. (Par [0060], “As an example result, the quality of the results for queries flagged as being of potential interest may be enhanced by increasing their granularity or temporal window size, elevating the priority of any processes associated therewith, etc. In certain example embodiments, a user may be automatically prompted to confirm whether such modifications should be made based on an automatic detection and supposition regarding the relative importance of queries.” See Figures 1 and 8).

As per Claim 5, the rejection of claim 4 is incorporated and Cammert further discloses: wherein each temporal granularity corresponds to a duration of time represented by one of the plurality of datasets wherein a higher temporal granularity corresponds to a larger size of the corresponding dataset. (Par [0038], “System-wide preferences may indicate that temporal window sizes should never exceed 24 hours, count based windows should never exceed 10,000 elements, etc. Inherent knowledge may include factors such as negative time entries being inadmissible, hours worked per day being within an acceptable sub-range of the 24 hour maximum period, etc.”).

As per Claim 6, the rejection of clai24 is incorporated and Cammert further discloses: wherein the graphical user interface content includes a data report generated based on the at least one query result. (Par [0080], “Given the illustrative specifications from the FIG. 6 example, the query results and GUI elements for adapting the query may be shown in accordance with FIG. 7. As shown in FIG. 7, first and second control elements 702 and 704 have been provided for adapting or changing the window size and maximum age parameters, respectively, e.g., based on the decisions made using the FIG. 6 example GUI. Of course, if the minimum age variable were selected using the FIG. 6 example GUI, a control element would have been added for it…” the “query results” being the report as claimed).

As per Claim 7, the rejection of claim 1 is incorporated and Cammert further discloses: further comprising: generating the plurality of datasets based on the data model and the plurality of temporal granularities, wherein a structure of each dataset of the plurality of datasets is consistent with a structure of each other dataset of the plurality of datasets, wherein each of the plurality of datasets represents a distinct period of time. (Par [0060], “In addition, or in the alternative, the interaction with other GUI elements may be monitored and used as an additional source of information for adapting queries and/or identifying adaptable parameters. For example, if the GUI includes several pages, screens, menus, or the like, with each of them presenting the result of a query, the distribution of time for which the pages were displayed within a larger certain period of time may be used as an indicator as to queries that currently are of particular interest. As an example result, the quality of the interest may be enhanced by increasing their granularity or temporal window size, elevating the priority of any processes associated therewith, etc”).

As per Claim 8, the rejection of claim 7 is incorporated and Cammert further discloses: further comprising: creating the data model based on data from at least one data source, wherein creating the data model further comprises extracting data from the at least one data source and loading the extracted data into a data structure, wherein the plurality of datasets is generated using the data structure. (Par [0014], “Another aspect of certain example embodiments relates to allowing for the adjustment of already-initiated queries during runtime in order to help continuously or substantially continuously meet a user's requirements. In certain example embodiments, parameters of a query may be adapted dynamically, e.g., without the need to redeploy it. Adaptable parameters may in certain example instances be determined automatically from the original query”).

As per Claims 9-17, being the non-transitory medium and system claims corresponding to the method claims 1-8 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-8 and further Cammert discloses: (Par [0087].

As per Claim 18, Cammert further discloses:
A method for providing datasets for efficient querying based on temporal granularities, comprising: generating a plurality of datasets based on a data model, (Par [0061], “Because modified parameters (e.g., an increased selectivity) may also affect the efficiency of a certain query plan”) wherein each of the plurality of datasets is generated based further on a distinct temporal granularity of a plurality of temporal granularities, (Par [0037], “Other examples of parameters modifiable at runtime include window sizes (e.g., time intervals, counts, etc., in accordance with the example extension specified above), temporal granularity (e.g., consider value changes only with respect to a temporal resolution…” and Par [0065], “A translator may be configured to generate a physical query plan or graph for executing the query, with the physical query plan providing access points for dynamically modifying the chosen parameters. These access points may be registered with the system in order to make them accessible to/from the GUI layer.”) wherein a structure of each dataset of the plurality of datasets is consistent with a structure of each other dataset of the plurality of datasets, wherein each of the plurality of datasets represents a distinct period of time wherein at least two datasets of the plurality of datasets require different amounts of time to obtain query results from each other. (Par [0037], “Other examples of parameters modifiable at runtime include window sizes (e.g., time intervals, counts, etc., in accordance with the example extension specified above), temporal granularity (e.g., consider value changes only with respect to a temporal resolution of X seconds/minutes/hours/etc.; consider value changes only with respect to a temporal resolution of X seconds/minutes/hours/etc. for data set Y, every M seconds/minutes/hours/etc. for data set N, etc.), diversity of grouping, join selectivity (e.g., for band joins), detail grade of projections, size of history for user interface elements, etc” includes data set Y every certain time for data set N).

As per Claim 19, the rejection of claim 18 is incorporated and Cammert further discloses: further comprising: creating the data model based on data from at least one data source, wherein creating the data model further comprises extracting data from the at least one data source and loading the extracted data into a data structure, wherein the plurality of datasets is generated using the data structure. (Par [0014], “Another aspect of certain example embodiments relates to allowing for the adjustment of already-initiated queries during runtime in order to help continuously or substantially continuously meet a user's requirements. In certain example embodiments, parameters of a query may be adapted dynamically, e.g., without the need to redeploy it. Adaptable parameters may in certain example instances be determined automatically from the original query”).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Barga; Roger ;   et al. (US 2015/0081725) relates to SYSTEM AND METHOD FOR ACTIVELY OBTAINING SOCIAL DATA, specifically In yet another aspect, the resolution value is user defined to generate higher or lower granularity of communities as desired for visualization of the community information.
12. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELICA RUIZ whose telephone number is (571)270-3158. The examiner can normally be reached M-F 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre M Vital can be reached on (571) 272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/ANGELICA RUIZ/Primary Examiner, Art Unit 2162